UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1440


In re: BRANDON MARQUIS JENNINGS, a/k/a Smilez, a/k/a Smilez Finesse,
a/k/a Beezy, Mustafa Bey,

                    Petitioner.



               On Petition for Writ of Mandamus. (5:18-cr-00318-FL-1)


Submitted: September 9, 2021                                      Decided: October 5, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brandon Marquis Jennings, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon Marquis Jennings petitions for a writ of mandamus seeking an order

compelling the district court to send him a judicial misconduct complaint form. We

conclude that Jennings is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

       We conclude that Jennings is not entitled to mandamus relief. Accordingly, we

deny Jennings’ motion for a preliminary injunction and temporary restraining order and

deny the petition for writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2